DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-7, and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches similar photothermal recording media, the prior art does not teach or reasonably suggest a recording medium with the structure set forth in claim 1, including a second color development layer that comprises a plurality of second color development layers and in which the photothermal conversion layer comprises a plurality of photothermal conversion layers corresponding to the plurality of second color development layers, the plurality of photothermal conversion layers being arranged within the protective layer horizontally apart from each other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetterling et al., USPGPub. No. 2010/0099556.
Regarding claim 11, Vetterling teaches a recording device for use with the recording medium, the recording device including a light source, an optical system for guiding the light source onto a .
Response to Arguments
Applicant's arguments related to claim 11, filed 5-28-2021, have been fully considered but they are not persuasive. Regarding claim 11, the claimer merely states that the recording device “performs recording on the recording medium according to claim 1,” which is a statement of intended use and not a distinguishing structural limitation. As the recording device of Vetterling is capable of recording on the medium of claim 1 and possesses all of the structural features set forth in claim 11, the recording device of Vetterling anticipates the device of claim 11. Note that the recording device of claim 11 would likely be allowable if claim 11 were to more explicitly require the structure of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785